UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary proxy statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 SOTHEBY'S (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11. (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: FOR IMMEDIATE RELEASE Second Independent Proxy Advisory Firm Recommends Sotheby’s Shareholders Elect ALL 12 of Sotheby’s Director Nominees byVoting the GREEN Proxy Card Egan-Jones Joins Glass Lewis in Supporting Sotheby’s and Rejecting All of Third Point’s Nominees NEW YORK, 25 April 2014 – Sotheby’s (NYSE: BID) today announced that Egan-Jones Proxy Services, a leading independent proxy advisory firm, has recommended that Sotheby’s shareholders vote “FOR” ALL 12 of Sotheby’s director nominees on the GREEN proxy card at the Company’s 2014 Annual Meeting of Shareholders to be held on 6 May 2014. Egan-Jones is the second proxy advisory firm to support Sotheby’s director nominees and reject all of Third Point’s nominees.On 24 April 2014, leading independent proxy advisory firm Glass Lewis & Co. issued a 30 page, comprehensive report also recommending that Sotheby’s shareholders vote FOR ALL 12 of Sotheby’s director nominees. In recommending that Sotheby’s shareholders vote FOR Sotheby’s director nominees, Egan-Jones stated in its 25 April 2014 reporti: "
